Title: To George Washington from Christopher Hardwick, 1 August 1760
From: Hardwick, Christopher
To: Washington, George

 

Sir
Bulskn August 1th 1760

you wrot to me a bout Beaves[.] Catle Sels Considerable dearer then ever I knew them & are scase to be had at any rate I am told Beafe at winshester Sels at Forpence pr pound so that I dont know as yet whethr there is any to be bought as small Common Cows pricess beteen three & four pounds each I dont know what quntety you may want we have five stears & two Charmen baron Cows which one of them hant had a Calf this two years which may be made extroney good Beaf If you think that will not be anofe let me know what quntety to purchis as I shall be glad too oblige you. I Shall take Care to Save what Sweet Sented Tobaco seed you want of each Sort we have gott our Harvest safe in Stouts of about two or three hundred Sheves in a place well Hudderd—the hind wheals of the wagin is doted So that one of the fellows is brok out & we have hir to Carey to the wagner to gtt hir mended if She Can or new ons made & as son as that Can be done I Shall take Care to gtt it in & Cornelos has promist to stak it for me.
I Sent Fortin & Winey Som meale last Sunday when I herd Fortin was as bad as ever & winey Sum beter our Summer Crop Coms on very fast as the weather has benn very Seasenable the tobaco grows mutch larger then last yeare we are over the higt of toping & Shall be quit by the last of next week done—we have all the three Colts Salted three tims a week when they dont Com I have them fetcht up but they are often up every day leatly.
I for got to in form you in my last letter that blease bay mare I boug at Anderson outcry has got as likely a Hors Coult as any I have seen this yeare. I am hartely Sory to tell you of my unhapy misfortin I am as yet not Capable to do any thing but am in hops I soon Shall Jams masen follows my Derictons in Every thing & gows on very well I am ine hops we shall make as mutch as Ever we have yet I am your Humble servant to Comman

Christopher Hardwick

